Citation Nr: 1302563	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a right eye disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1971 to March 1976.

These issues come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal was remanded to the RO in July 2010 and September 2011 for additional development. 

The Veteran presented testimony at a July 2012 Board hearing at the St. Petersburg, Florida RO before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 



a.  Low back disorder 

The Board notes that in response to the VCAA letter in January 2008 the Veteran wrote that, "All my medical care and treatment has been at Bay Pines VAHC from 2005 to present."  The Veteran did not identify any other treatment providers for his low back.

Subsequently, during his July 2012 travel Board hearing, the Veteran identified two private treatment providers for his low back disorder, Henry J. Cousineau, Chiropractics in Riverview, Michigan; and, a Dr. Alfieri in Saugatuck, Michigan.  He noted that in 1991 he reinjured his back when he fell at work and suffered an upper back injury including a herniated disc.  He was treated by Dr. Cousineau who noted that X-rays revealed evidence of an earlier low back injury.  

Efforts have not yet been made to obtain corresponding treatment records from Drs. Cousineau and Alfieri.  

In addition on VA examination in March 2008, the examiner noted that an MRI in 1991 noted lumbar spine DDD and DJD.  This MRI was taken as part of a workers' compensation case as a result of a nonmilitary job related injury to the upper back as a result of a fall.  

As the review of the claims folder shows that the Veteran was injured at his place of private employment in 1991 and was awarded Workers' Compensation benefits for a back injury, remand is necessary to obtain all records related to this claim. 

An attempt to obtain these records must be made prior to an adjudication of the claim for service connection for a low back disorder.

b.  Right eye disorder 

The Veteran filed the current claim for service connection in January 2008, or almost 22 years after service.  

The Veteran's February 1971 service entrance examination revealed evidence of a preexisting right eye muscle condition.  The service personnel and treatment records reveal that the Veteran underwent corrective right eye surgery in October 1971 for right hypertropia with paresis, left rectus.  

April 1975 eye treatment records revealed right eye irritation.  Examination revealed 2 metal chips which were removed.  The diagnosis was mild abrasion right eye.

September 1975 eye treatment records revealed that he had head tilting more than in past.

February 1976 service treatment records revealed that he still had diplopia, especially when tired.  

On VA examination in March 2008, the examiner noted a history of infiltrative keratosis, right eye, refractive error, history of strabismus surgery-recession of right eye inferior oblique October 1971.  The Veteran had a history of left superior rectus paresis with overactive left superior oblique.  The imbalance was noted to date back to his youth-per a February 1976 ophthalmology treatment note.  The Veteran denied eye pain, diplopia, peripheral visual field loss, and concurrent care for any other eye disorder.  The examiner noted a right decompensating hyperexophoria.  Diplopia was not evident due to proper spectacle correction, as well as eye suppression when corrected.  The Veteran was noted to tilt his head to the left front which can be attributable to faulty extra ocular motility.  According to the claims file he had a longstanding extra ocular muscle disability since youth.  He had surgery in service to correct it which failed to fully correct his diplopia.  The cause of the problem did not develop in service but rather to his genetic development.  The surgery performed to correct the condition in service was for the already present defect.  Its lack of success cannot be deemed reason to compensate as all patients sign a consent form to proceed with surgery.  The Veteran's recent history of interstitial keratosis is due to contact lens overuse and was not present on examination.  The Veteran's overall vision was excellent bilaterally. 

In July 2012, the Veteran testified at a hearing before the Board that while in service, he underwent right eye surgery to correct a problem with his right eye.  After recovering from the surgery he did not notice any difference.  He had no issues with his eyes during the remainder of service.  About 4 years ago at his VA compensation examination he noted that his left eye was "domineering and my right eye sort of sat back on the side." The examiner indicated an eye problem to him but he was not able to determine what it was.

The Veteran's claim was denied because the evidence did not show that his right eye disorder had been incurred during service.  While the VA examiner discussed the surgery to correct the preexisting right eye disorder and adequately addressed the issue of service connection for the right eye disorder as it related to the corrective surgery; the examiner failed to discuss whether the preexisting right eye disorder was permanently aggravated by his military service.  As such, the March 2008 VA examination was inadequate for rating purposes as it failed to consider whether there was evidence that an in-service event may have aggravated the Veteran's preexisting right eye disability. The Board concludes that an additional VA examination and opinion should be obtained on the limited issue of aggravation of a preexisting right eye disability.

c.  Bilateral hearing loss and tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of acoustic trauma which he suffered as a result of service on land based fight lines during service.   

The Veteran's February 1971 service entrance examination revealed normal bilateral hearing.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
-5
0
-5
-
0
LEFT
5
-5
0
-
-5


A May 1971 inservice examination revealed normal bilateral hearing.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
0
10
10
LEFT
10
0
0
10
5

A March 1975 inservice examination revealed normal bilateral hearing.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
15

The Veteran's March 1976 separation examination revealed normal bilateral hearing.  The results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
5
0
10
5
5

The service personnel and treatment records do not show any complaint, clinical finding, treatment, or diagnosis of hearing loss.  

After service, the Veteran filed a claim for disability compensation in reference to bilateral hearing loss in January 2008, or 32 years after service.  

On VA examination in March 2008, the results of audiology testing were:
HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
20
50
55
LEFT
20
20
20
35
50

Average pure tone thresholds, in decibels (dB), were 35 dB for the right ear and 31.25 dB for the left ear.  Speech audiometry revealed 92 percent speech discrimination skills for the right ear; and 96 percent speech discrimination skills for the left ear.

The examiner noted that the Veteran reported hearing loss beginning in the 1980s and gradually getting worse.  He reported serving in the Navy on the flight line and being exposed to jets constantly.  Post service he was a gas station attendant and a truck assembly line worker.  He denied occupational noise exposure but did some shooting with hearing protection.  

The claims file was reviewed and revealed audiometric thresholds within normal limits at enlistment and discharge from service, as well on several in service examinations.  The Veteran had no complaints of hearing pain, discharge, ear infection, otosurgery, or head trauma.  He reported a two year history of dizziness.  He also reported tinnitus starting in 1985 -1987.  This was not constant but was recurrent.  The examiner noted a significant history of occupational noise exposure after service.  

The examiner noted that a medical opinion had been requested and then offered none.

The Veteran filed the current claim for service connection in January 2008, or almost 22 years after service.  However, in July 2012, he testified at a hearing before the Board that while in service, he served as a naval flight line electrical assistant.  He recalled being around running jet engines constantly. He also had mild constant ringing in his ears.  The Veteran reported first noticing difficulty with hearing after service in 1983 when his wife would frequently ask him if he was deaf because he turned the TV up high.  He testified that following service, he worked as a gas station attendant; on a truck assembly line; in maintenance; and, as a carpenter, but he indicated that he wore ear protection as part of his job when necessary. He also participated in shooting.

Subsequent to the April 2012 Travel Board hearing; the Board received a September 2012 letter from Gillian Borkowski, M.Ed., CCC-A, HearUSA, 751-B Kenmoor S.E., Grand Rapids, Michigan 49546.  Ms. Borkowski opined that the Veteran had mild high frequency bilateral hearing loss.  This loss was consistent with that of a noise induce hearing loss.  Based on the Veteran's history and examination finding "a direct relationship between his hearing loss and tinnitus with the intense acoustic trauma he received while in the service cannot be ruled out."

The Board notes that this letter was submitted with waiver of RO consideration.  However based on the inadequate April 2008 VA examiner's opinion and Ms. Borkowski's opinion indicates that the Veteran's bilateral hearing loss and tinnitus may be related to service, the Board concludes that an additional VA examination and opinion should be obtained. 

Accordingly, this case is REMANDED for the following actions:

1. a. The Veteran should be contacted and requested to provide signed release forms for records of treatment for his low back disorder from Henry J. Cousineau Chiropractics in Riverview, Michigan; and, from Dr. Alfieri in Saugatuck, Michigan.  

b. The Veteran should be contacted and requested to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any hearing loss disorder and tinnitus, including Gillian Borkowski, M.Ed., CCC-A, HearUSA, 751-B Kenmoor S.E., Grand Rapids, Michigan 49546.  
c.  Obtain and associate with the claims file any Workers' Compensation records for the Veteran from his back injury that occurred in 1991. 

The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Any indicated tests, if any, should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current hearing loss and/or tinnitus are etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises therein.  

The claims file should be made available to the examiner in conjunction with the examination and a complete rationale should be provided for any opinion expressed.  The "etiology" of the condition must be stated.  The significance of delayed onset of hearing loss/tinnitus and the etiology of the Veteran's hearing loss/tinnitus must be explained, in the context of in-service noise exposure claimed to have been more severe than post-service noise exposure.  In addition, if hearing loss is found to be due to another cause, such as advancing age, the examiner should address how hearing loss due to noise exposure can be clinically differentiated from hearing loss due to such other causes.  In short, the cause of the Veteran's hearing loss/tinnitus must be explicitly set forth in detail.  All relevant evidence must be considered, including Ms. Borkowski's examination and her September 2012 medical opinion, the March 2008 VA examination, any medical treatment records received subsequent to this remand, indicating that the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure, and the Veteran's testimony that he began perceiving diminished hearing acuity/tinnitus during service.

For purposes of providing the requested opinions, the examiner is to assume, based on the Board's factual finding, that the Veteran did experience acoustic trauma in service.  In that regard, the Board finds that the Veteran was exposed to loud noises in service on land based flight lines during service. 

4. Schedule the Veteran for an examination to determine the nature and etiology of his right eye disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any right eye disabilities found to be present. 

If right eye strabismus is found to be present, please offer an opinion as to the following questions.

a) Is it "at least as likely as not" (50 percent or greater probability) that the Veteran's right eye strabismus, which was noted upon entry into active duty, permanently increased in severity during such service? 

b) If the answer to the above question is "Yes," was the increase in severity "clearly and unmistakably" (obviously or manifestly) due to the natural progress of the disease? 

For each right eye disability identified other than right eye strabismus, the examiner should offer an opinion as to the following questions. 

a) Is the Veteran's right eye disability a developmental disease or a developmental defect? 

b) If the right eye disability is a developmental defect, was this defect subject to a superimposed disease or injury during service? If the answer is "Yes," please describe the resultant disability. 

c) If the right eye disability is a developmental disease, did this disease (which was not noted upon entry into service) "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in March 1971?

If the right eye disease clearly and unmistakably existed prior to service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by military service? In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease. 

If the right eye disease did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service. Is it "at least as likely as not" (50 percent or greater probability) that the right eye disease was incurred in or caused by an in-service injury, event, or disease? 

d) If the Veteran's right eye disability is found to be neither a developmental defect or disease, is it at least as likely as not (50 percent or greater probability) that the right eye disability was caused by, or incurred during, military service? 

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Readjudicate the issues of the Veteran's entitlement to service connection for a low back disorder; a right eye disorder; hearing loss and tinnitus.  If the benefits sought on appeal continue to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The Veteran need take no action until otherwise notified. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012). 


